Citation Nr: 1616116	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  12-19 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for respiratory disorder variously diagnosed as chronic obstructive pulmonary disease (COPD) and reactive airway disease (RAD), to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a gastroesophageal disorder to include gastroesophageal reflux disease (GERD) and hiatal hernia.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for chronic fatigue to include chronic fatigue syndrome (CFS) and, if so, whether the claim may be granted.

4.  Entitlement to an initial compensable evaluation for blepharitis.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to May 1992.  He subsequently served in the US Army Reserves (USAR).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Phoenix, Arizona and Ft. Harrison, Montana, respectively.  Jurisdiction currently resides with the Phoenix RO.

The Board has recharacterized the COPD and GERD claims more broadly as claims for respiratory and gastroesophageal disorders to reflect that the Veteran seeks service-connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009).  Also, although the RO determined that new and material evidence had been submitted to reopen the Veteran's claims for service connection for chronic fatigue, previously denied in a September 1994 rating decision, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

With regard to the appeal of service connection for right ankle disability, the RO granted this claim in a May 2015 rating decision.  There remains no controversy for the Board's consideration.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The record shows that the Board remanded the appeal for a Board hearing on May 18, 2015 although a hearing at the RO by the undersigned Veterans Law Judge (VLJ) had been conducted on May 14, 2015.  While the Board regrets the error, it is a non-prejudicial error that likely occurred as a result of the delayed update of the VBMS file after certification of the appeal to the Board and the Board's desire to ensure that the Veteran's right to a hearing on appeal was satisfied.  Again, this error has had no effect on VA's duties to notify or assist, or the Board's adjudication of the claims.  In essence, the Board remand was satisfied prior to issuance of the remand, and another hearing in this matter is not warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The issues of entitlement to service connection for (1) respiratory disorder variously diagnosed as COPD and RAD, to include as due to an undiagnosed illness, and (2) gastroesophageal disorder to include reflux disease and hiatal hernia.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service-connected blepharitis is not manifested by visual impairment or disfigurement; and the manifestations of blepharitis are mostly controlled by daily use of medication.

2.  Service connection for chronic fatigue was denied in unappealed September 1994 rating decision; subsequently received evidence includes evidence that is not cumulative or redundant and relates to an unestablished fact necessary to reopen the claim chronic fatigue syndrome.

3.  Chronic fatigue syndrome is not shown during this appeal; fatigue without underlying disease is not a disability within the meaning of the applicable laws; and fatigue is attributable to a known diagnosis for fibromyalgia and is not related to the Veteran's Gulf War service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation higher for blepharitis are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21, Diagnostic Code 6019 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for chronic fatigue.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (2015).

3.  The criteria for service connection for chronic fatigue syndrome to include fatigue as due an undiagnosed illness are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, the Court has held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

VA met its duty to notify.  VA sent to the Veteran all required notice in a May 2009, July 2009 and October 2010 letters, prior to the rating decisions on appeal.  It is noted that the May 2009 letter complied with Kent and that the claim for a higher evaluation arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations.  VA afforded the Veteran a hearing on appeal.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.

It is noted that the VLJ conducting the May 2015 Board hearing satisfied the requirements of 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the hearing, the VLJ identified the issues on appeal, accepted testimony concerning the Veteran's theory of entitlement, to include the nature and severity of symptoms, and she inquired about the existence of supporting evidence that may have been overlooked.

Accordingly, the Board will address the merits of the claims.

II.  Preliminary Considerations

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

III.  Evaluations

In a September 2010 rating decision, the RO granted service connection for blepharitis under Diagnostic Code 6019 at the noncompensable (0%) disability level, effective from April 9, 2009 (date of claim).  The Veteran seeks an initial compensable evaluation for his eye condition.

The Veteran reported "eye problems" generically and vaguely in April 2009.  See Informal Claim (VA Form 21-4138) (April 2009).  A February 2009 private treatment note reflects history of chronic eye problems; exam showed no signs of conjunctival irritation but it was noted that he uses sulfa eye medication as needed.  A letter from Dr. DF dated in March 2009 noted that the Veteran had eye problems secondary to dermatologic problems, but he provided no indication as to either the nature or severity of the problems or symptoms.  In September 2010, the Veteran reported eye problems manifested by redness, blurred vision, vision loss, discharge, and disfigurement of the eyelid/face.  The Veteran cited to the rating schedule and argued his disability warranted a higher disability rating.  See Correspondence (September 2010).  In his appeal to the Board, the Veteran argued that a compensable evaluation was warranted because he used sulfur drops daily and they are not always effective.  He reported symptoms of red eyes, crusting, discharge, blurred vision, burning (painful) sensation, small amounts of bloody discharge, and crust balls on eyelids.  He reported interference with employment and daily activities to include computer activities, driving, and discharge/blood on clothing.  See VA Form 9 (April 2015).

The Veteran testified in May 2015 that he has to use eye drops, which sometimes did not help the symptoms of crusting, jelly discharge, and blurred vision.  He stated that he loses vision from his service-connected blepharitis.  See Hearing Transcript at 13-14 (May 14, 2015).

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The criteria for rating eye disabilities, including impaired vision, were revised effective December 10, 2008. 73 Fed. Reg. 66,543 (Nov. 10, 2009).  VA received the claim for compensation in April 2009.  Therefore, the revised provisions apply here.

Blepharitis is defined as an inflammation of the eyelids. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 226 (30th ed. 2003).  The Veteran's bilateral eye blepharitis is evaluated as noncompensably disabling under the provisions of 38 C.F.R. § 4.79, Diagnostic Code 6019 (Ptosis, unilateral or bilateral).  Because there is not a specific diagnostic code for blepharitis, the Diagnostic Code assigned by the RO is meant to evaluate the Veteran's blepharitis as analogous to ptosis.  38 C.F.R. § 4.2 (Analogous Ratings).  Diagnostic Code 6019 provides that the disability is evaluated on visual impairment or, in the absence of visual impairment, on disfigurement (scarring), as per Diagnostic Code 7800.  38 C.F.R. § 4.79 (2015).

Facts & Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  Neither visual impairment nor disfigurement is shown by the more persuasive evidence of record, and the Veteran's symptoms are mostly managed by use of prescriptive eye drop medications administered daily.

Both the August 2010 and August 2015 VA eye examination reports show no visual impairment, other than refractive error, and no disfigurement.  Specifically, report of VA eye examination dated in August 2010 reflects complaints of red eyes with gritty sensation and tearing several times a week to daily.  Symptoms were described by the Veteran as "somewhat relieved" by prescribed eye drops taken 2-3 times a day.  The Veteran denied ocular pain, diplopia, injury, and surgery.  Bilateral nystagmus since birth was noted.  No visual impairment was found although the Veteran had refractive error (high myopia with astigmatism and presbyopia of both eyes).

Similarly, report of VA eye examination dated in August 2015 reflects that the Veteran has bilateral blepharitis and congenital nystagmus.  It was noted that blepharitis is associated with seborrheic dermatitis and that the Veteran uses sulfacetamide drops that "mostly relieves symptoms, when not using drops eye gets crusty/discharge/blurred."  Objectively, the Veteran had uncorrected distance and near vision of 5/200 bilaterally; and corrected distance and near vision of 20/40 or better bilaterally.  The Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  Pupils were round and reactive to light, and no afferent pupillary defect was present.  The Veteran did not have anatomical loss, light perception only, extremely poor vision or blindness of either eye; or corneal irregularity that results in severe irregular astigmatism; or double vision (diplopia).  Goldman applanation tonometry showed eye pressure was 18 bilaterally.  Slit lamp and external eye exam showed thickened margins with mild erythema of both eyes.  The conjunctiva/sclera, cornea, anterior chamber, iris, and lens were normal.  Internal eye exam (fundus) was normal bilaterally.  There was no visual field defect shown.  The Veteran's blepharitis with dry eyes was described as a lacrimal gland and lid condition of both eyes.  The examiner stated that this condition did not cause scarring or disfigurement; and that there were no incapacitating episodes in last 12 months.  The examiner stated that the condition did not impact the Veteran's ability to work.  The examiner stated that the condition was not exacerbated since the Veteran is on a maintenance does of sulfacetamide drops.

The Board reviewed the buddy statements submitted by the Veteran.  However, none of these statements reference his eye symptoms or problems.  Therefore, this evidence has no probative value in this matter.

Likewise, the Board has considered the Veteran's private treatment records.  However, this evidence does not address any symptoms or severity of symptoms associated with blepharitis.  Therefore, this evidence has diminished probative value.

The Board accepts that the Veteran is competent to report his symptoms.  However, to the extent that he reports visual impairment and/or disfigurement, the Board finds that he is not credible in view of the VA eye examination reports dated in 2010 and 2015 that show no visual impairment and/or disfigurement.  While the Veteran reported symptoms of crust, discharge, and blurred vision in various statements, testimony, and during his recent VA examination in 2015, the optometrist indicated on VA examination in 2015 that his symptoms occurred when the Veteran does not use his medication; the evidence suggests that his symptoms are well-controlled with his use of sulfacetamide eye drops as prescribed.  In this regard, it is noted that disabilities ratings are not predicated on untreated symptoms when treatment for improvement or relief is available.  The Board has considered the Veteran's report of blood dripping from his eyes and pain, but finds that his report of such symptoms is not credible as it defies belief that he would not have sought out medical attention for blood and/or pain involving the eyes-neither symptom was mentioned in the Veteran's private treatment records or on either VA examination in regard to this claim.  Notably, he reported these symptoms only in the context of seeking a compensable evaluation rather to any medical provider, which is curious at best.  Also, the Board has considered the Veteran's report of blurry vision as a result of his bilateral blepharitis.  However, this is not objectively documented in the record; any visual impairment noted is attributed to refractive error, to include astigmatism.  Moreover, the 2015 VA eye examination report showed corrected visual acuity as 20/40 or better in both eyes.  Visual impairment is not objectively shown.

Therefore, in view of the above, the Board finds that the Veteran's report of symptoms and severity has limited probative value.  The Veteran's report of interference with work and daily activities has diminished probative value in light of the evidence showing that he works full time as a social worker and is able to run errand, which ostensibly means that he can drive, read, use a computer, coupled with the May 2015 VA examiner's conclusion that the eye condition did not impact the Veteran's ability to work.  There is no indication of record of lost time from work due to eye symptoms.

The Board assigned greater probative value to the VA examination reports as there were prepared by neutral, skilled medical professionals after review of the claims file, obtaining a medical history from the Veteran, and conduction a physical examination of the Veteran's eyes.

The Board has considered whether a higher evaluation is available under any other potentially applicable codes.  However, the more probative and persuasive evidence does not reflect that, at any time during this appeal, the Veteran's bilateral eye blepharitis has caused or resulted in choroidopathy, keratopathy, scleritis, retinopathy, maculopathy, intraocular hemorrhage, detachment of a retina, an unhealed eye injury, tuberculosis of the eye, retinal scars, atrophy or irregularities, any type of glaucoma, benign or malignant neoplasms of the eyeball, central nystagmus, or trachomatous conjunctivitis.  Additionally, there is no evidence that the Veteran's bilateral eye blepharitis resulted in compensably disabling ptosis, ectropion, entropion, lagophthalmos, or optic neuropathy, or cataracts.  As such, a compensable evaluation based on these disorders is not warranted.  38 C.F.R. § 4.79, Diagnostic Codes 6000-27 (2015).

The Board accepts that the Veteran believes his disability is worse than evaluated. However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Although the Veteran may believe that he meets the criteria for a higher disability rating, the more persuasive evidence in this matter shows that his symptoms do not more closely resemble the schedular requirements for a higher evaluation at any time during the appeal period, as explained and discussed above.  As such, there is no basis to "stage" of the rating. See Fenderson, supra.

Accordingly, the claim for increase is denied.  As the evidence is not in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107(b); Gilbert, supra.

The Board has further considered whether the Veteran has raised a claim for a total evaluation based on individual unemployability (TDIU).  The Court has held that entitlement TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the record shows that the Veteran has been employed full-time throughout this appeal and has not suggested that he is unable to perform the physical acts of employment due to service-connected blepharitis.  Therefore, the Board finds that a claim for TDIU has not been raised by the record.

Lastly, the Board has also considered whether the case should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, although the Veteran's condition is noncompensably disabling under the rating schedule, the record reflects that the disabling manifestations of eye disability are specifically contemplated by the rating provisions addressing the eye.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).


IV.  Petition to Reopen

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id. at 118, 124 (Lance, J. concurring).  However, new and material evidence is also necessary to reopen a claim for the same benefit asserted under a different theory of entitlement, so the mere fact that a veteran alleges different theories of entitlement, from those previously alleged, does not obviate the need to have new and material evidence to reopen his or her claim.  See Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008); see also Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In this case, service connection for chronic fatigue was denied in an unappealed September 1994 rating decision.  The Veteran was notified of that decision and the right to appeal.  The claim was denied as the evidence did not show the existence of the claimed disorder or treatment for a condition manifested by chronic fatigue.

Evidentiary submissions received since the September 1994 rating decision includes private medical evidence and sworn testimony showing chronic fatigue.  The Board finds that the evidence constitutes new and material evidence when coupled with the change of law, effective March 2002, relating to medically unexplained chronic multi-symptom illnesses such as chronic fatigue for Gulf War veterans.  In this regard, the Board notes that evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, the petition to reopen the claim for service connection for chronic fatigue is granted.

V.  Service Connection

The Veteran seeks service connection for fatigue as part of CFS related to his Gulf War service.  The Veteran submitted a VA disability claim for multiple illnesses in December 1993, claimed as related to Gulf War era service that included chronic fatigue.  He again, in April 2009, submitted a claim for service connection for multiple disorders that included fibromyalgia and chronic fatigue.  At his May 2015 hearing, the Veteran testified that he "started having a lot of fatigue issues during 1990, 1991 Gulf War and it has steadily gotten worse."  See Hearing Transcript at 3 (May 2015).  He noted treatment for fatigue through VA and acknowledged that a VA doctor indicated that she was not going to diagnose him with CFS-he just had fatigue.  Id.

It is noted that the VA subsequently service connection for fibromyalgia at the maximum 40 percent disability level, effective from April 2009.  The rating criteria for fibromyalgia at the 40 percent level include associated fatigue.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2015).

Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With regard to claims based on Persian Gulf service, service connection may be presumed for certain conditions under 38 U.S.C.A. § 1117.  More specifically, 38 U.S.C.A. § 1117 provides in part that the Secretary may pay compensation under this subchapter to a Persian Gulf Veteran with a "qualifying chronic disability" that became manifest (A) during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War; or (B) to a degree of 10 percent or more during the presumptive period prescribed under subsection (b).

A "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness; or (C) Any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2).

Factual Background

STRs reflect no complaints or findings for fatigue or CFS.  Report of separation examination dated in March 1992 reflects no history of fatigue and clinical evaluation dated in April 1992 reflects no abnormalities except for the eyes (refractive error & nystagmus), IBS, and skin rash.  A December 1993 physical for the US Army Reserves (USAR) reflect normal clinical evaluation, except for the left wrist; there is no history of fatigue on the history part of that exam.  It was noted that he worked at Home Depot.  A June 1999 USAR physical reflects normal clinical evaluation, except for the skin and eyes.

Report of VA general examination dated in October 1992 reflects various diagnoses that include IBS and chronic lumbosacral strain, but no complaints or findings for fatigue to include CFS.

VA social worker's note dated in November 1993 reflects that he Veteran was in process of screening for Persian Gulf Registry, and that he reported a variety of physical problems.  Persian Gulf Registry exam history dated in November 1993 reflects that the Veteran was a salesman and student.  He reported occasional shortness of breath and chest pain.  The only diagnosis shown was IBS.  Chest x-ray showed a prominent gastric air bubble, but no evidence of lung abnormalities.

Records dated January 1998 from Walter Reed Medical Center (WRMC) (Gulf War Health Center) reflect that the Veteran was referred for a history of persistent physical symptoms with onset of symptoms after service in the Gulf War.  Symptoms included stomach pain, joint pain, headache, chest pain, dizziness, irregular bowels, gas/indigestion, feeling tire/low energy, and trouble sleeping.  The Veteran underwent a comprehensive evaluation.  Admission diagnoses were cognitive disorder, undifferentiated somatization disorder, functional bowel distress, obstructive airway disease, lichen simplex chronicus, and seborrheic dermatitis.  It was determined that "we cannot exclude possibility that one or all of them may be caused by service in the Persian Gulf War."  There was no diagnosis for CFS or findings for fatigue with no known diagnosis.  However, a letter dated in January 1998 from WRMC to a state university administrator noted that the Veteran had medical problems, which included chronic fatigue disorder, for which he was receiving treatment.

VA treatment records reflect that the Veteran was followed for Gulf War syndrome and related medical issues-rashes, shortness of breath, and IBS.  A December 1999 nurse's note indicated that the Veteran reported a history of symptoms that include fatigue due to environmental or chemical exposures during Gulf War era service.  It was indicated that he worked at Home Depot.

Report of VA examination dated in June 2000 reflects intestinal complained assessed as IBS.  He was noted to be well-nourished, well-developed and minimally overweight and not appearing chronically ill.

Private treatment records dated in 2005 reflects complaints of neck and low back pain since injury from a motor vehicle accident (MVA) in November 2005.  Musculoskeletal findings were positive for joint pain, stiffness, backache, and limited range of motion.  Diagnoses included cervical somatic dysfunction, lumbar somatic dysfunction, and tendonitis of the shoulder.  Other treatment notes show diagnoses for lumbago and right shoulder sprain.  X-ray showed normal study of the right shoulder.  Notes dated in 2006 show complaint of unspecified chest pain, insomnia, and cervical/lumbar somatic dysfunction; these further show pain in back and neck from MVA.  Private treatment notes dated in 2007 reflect that the Veteran presented for longstanding IBS symptoms, but he denied symptoms of dysphagia, odynophagia, nausea, vomiting, early satiety, anorexia, cough or hoarseness.  The Veteran had bloating, gas and flatulence related to IBS.  These records show no treatment for symptoms of fatigue or diagnosis of CFS.

A December 2007 letter from Urological Services, Dr. MK to Dr. DF, reflects that the Veteran was evaluated for infertility and that "He has what is known as Gulf War syndrome, experiences rash, joint pain, muscle twitching and generalized fatigue, in addition to post-traumatic stress disorder."  A private treatment note dated in February 2009 reflects that the Veteran presented for "Gulf War Syndrome symptoms/illness" described as "numbing of legs, arms, feet/skin rashes, muscle twitching, stomach (IBS), ears ringing, joint pain, swollen joints, constant eye irritation, ankle issues, anxiety, PTSD, etc."  The Veteran's occupation was noted as "readjustment counsellor."  Although Gulf War syndrome was noted, there was no indication of treatment for fatigue due to an undiagnosed illness or CFS.

A March 2009 letter from Dr. DF, CareMD, reflects that the Veteran has disorders that are as likely as not due to service in the Gulf War, to include irritable bowel, depression, lichen simplex, seborrheic dermatitis, rosacea, tinnitus, eye problems due to skin problems, and fibromyalgia along with chronic fatigue and generalized pain.

A June 2009 statement from the Veteran's wife reflects that the Veteran feels winded and short of breath with normal activities, and that he has lower intestinal problems with diarrhea and sever pain that requires a modified diet.  A June 2009 statement from the Veteran's mother reflects that he has a multitude of medical problems that included chronic fatigue and lower intestinal disorder.
Report of VA general medical examination dated in October 2009 reflects complaints of nosebleeds, chest pains, headaches, fibromyalgia, chronic fatigue, chronic pain, and obstructive airway disease.  The Veteran was employed at the Mesa Vet Center as readjustment counsellor, full-time.  The examiner determined that the Veteran did not meet the criterion for a diagnosis of Chronic Fatigue Syndrome.  The examiner sated that there were no undiagnosed Gulf War conditions and that the diagnosis for fibromyalgia included symptoms of fatigue and polyarticular joint pain.

VA treatment record dated in October 2010 shows that the Veteran was employed full-time as a Vet Counsellor and that he had lost 5 weeks from work in last 12 months due to PTSD and fatigue.

Private treatment notes dated in March 2011 (Dr. DF) reflect that the Veteran presented for a "well-male examination."  Diagnoses included IBS, fibromyalgia, PTSD, and GERD.  The Veteran reported symptoms of shortness of breath, stomach problems, heartburn; and bothersome joint pain.  There were no findings for fatigue due to an undiagnosed illness or CFS.

A July 2012 note from Dr. DF (CareMD) reflects as follows:

Patient has been under my care for many years.  He suffers from post gulf war syndrome which has caused a combination of problems including IBS, fibromyalgia and chronic fatigue syndrome.  All his problems started very acutely initially but have come chronic issues over time.

In 2015, VA received a "Formal Health Record" from a private medical provider at CareMD listing the Veteran's medical problems, which indicated that he had asthma with onset date of November 2013, CFS with onset date of July 2012, other disease of trachea and bronchus with onset date of November 2010, unspecified esophagitis with onset date of June 2010, and unspecified myalgia and myositis with onset of February 2009.

Report of VA examination dated in May 2015 reflects that the Veteran does not meet the criterion for a diagnosis of CFS.  The physician explained as follows:

A diagnosis of chronic disease syndrome is not substantiated.  The Veteran does not have any of the more specific and characteristic features of chronic fatigue syndrome such as acute onset, low grade fever, pharyngitis, and neuropsychological symptoms that are unexplained by other diagnoses (PTSD and depression). Additionally, as noted above, he has multiple other conditions that cause chronic fatigue. Therefore, his symptoms can be attributed to these other conditions; a diagnosis of chronic fatigue syndrome requires some of the specific features of chronic fatigue syndrome and the absence of other conditions that can cause such symptoms.  (Although he has some functional impairment related to fatigue, it is not due to chronic fatigue syndrome and therefore Section 6 was documented as negative.)

He further stated that:

Additionally, as noted above, he has multiple other conditions that cause chronic fatigue. Therefore, his symptoms can be attributed to these other conditions; a diagnosis of chronic fatigue syndrome requires some of the specific features of chronic fatigue syndrome and the absence of other conditions that can cause such symptoms. There is therefore no evidence for a chronic pattern of disability related to the Veteran's claim of chronic fatigue syndrome, separate from multiple other diagnosed conditions (some for which he is service connected), including fibromyalgia, PTSD and depressive disorder, irritable bowel syndrome, and sleep apnea.

As part of the Disability Benefits Questionnaire "Gulf War General Medical Examination" dated in May 2015 the same physician noted a comprehensive review of the Veteran's VA claims file and medical history.  The physician determined that there were no diagnosed illnesses for which no etiology was established; that there were no signs and/or symptoms that may represent an "undiagnosed illness" or "diagnosed medically unexplained chronic multisymptom illness."

In 2015, the Veteran submitted statements from service buddies and his mother.  The service buddies did not report that the Veteran had fatigue.  The Veteran's mother reported the Veteran returned from service tired, fatigued, and without energy.

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for CFS to include chronic fatigue.  The Board finds that the more persuasive evidence of record shows that:  The Veteran has not met the criteria for CFS at any time during this appeal; that fatigue without underlying disease is not a disability within the meaning of the applicable laws; and that fatigue is attributable to a known diagnosis for fibromyalgia and is not related to the Veteran's Gulf War service

With regard to the symptom of fatigue, the Board accepts that the Veteran is competent to report this symptom.  Layno, supra.  Fatigue, alone, without a diagnosed or identifiable underlying malady or condition does not constitute a disability for which service connection may be granted; fatigue by itself is simply not a disability within the meaning of the applicable legislation.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Furthermore, fatigue is not shown to be due to an undiagnosed illness.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Both October 2009 and May 2015 VA examination reports show that the Veteran's fatigue was not due to an undiagnosed Gulf War illness, but rather related the symptoms to service-connected fibromyalgia.  The Veteran's private physician in March 2009 also related his symptoms of fatigue to the disorder diagnosed as fibromyalgia.  It is noted that the Veteran may not be compensated twice for the same symptom as this would violate the rule against pyramiding.  38 C.F.R. § 4.14.  Thus, the Veteran is being compensated for fatigue as a component of a qualifying chronic disability resulting from fibromyalgia.  See 38 C.F.R. § 3.317(a)(2).

As for CFS, both October 2009 and May 2015 VA examination reports show that the Veteran did not meet the criterion for a diagnosis of CFS.  Unlike the Veteran's private doctor who stated in July 2012 that the Veteran had CFS, the VA determination was made after review of the claims file, obtaining a medical history, and examination of the Veteran for the singular purpose of ascertaining whether he had CFS.  Dr. DF's July 2012 statement that the Veteran has CFS is untethered from any examination findings that underpin a credible diagnosis for CFS, and he does not explain why he believes that the Veteran's fatigue is related to CFS rather than fibromyalgia as he had previously reported in March 2009.  The private doctor's report that the Veteran has CFS appears to be a restatement of information provided to him from the Veteran.  If so, the Board finds that the mere transcription of medical history or diagnosis provided the Veteran, and unenhanced by additional comment, does not transform that evidence into competent medical evidence of a CFS merely because the Dr. DF is a medical professional.  See LeShore v. Brown, 8Vet. App. 406, 409 (1995).  Also, even if the determination is not predicated on medical history or diagnoses provided by the Veteran, the Board finds that the finding of CFS has diminished probative value because there is no discussion of any pertinent medical history, clinical findings, or medical principles in regard to the listing of CFS among an assortment of disorders assessed.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); see also, Black v. Brown, 5 Vet. App. 177, 180 (1995) ( a medical opinion is inadequate when it is unsupported by clinical evidence).

Therefore, in view of the above, the Board concludes that the more persuasive evidence of record shows that CFS has not been present at any time during this appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Without proof of a present disability due to disease or injury, even in the case of claims based on Persian Gulf service, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Accordingly, the claim is denied.  As the evidence is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; Gilbert supra. at 53 (1990).


ORDER

An initial compensable evaluation for blepharitis is denied.

Service connection for chronic fatigue syndrome to include chronic fatigue as qualifying chronic disability is denied.


REMAND

The Veteran seeks service connection for respiratory disorder variously diagnosed as COPD and obstructive/reactive airway disease.  He avers that his respiratory disorder is due to in-service exposure to environmental hazards (burn pits, toxic fumes, etc.) and/or due to an undiagnosed illness.  He further seeks service connection for a gastroesophageal disorder to include reflux disease and hiatal hernia.  He avers that he had onset of reflux during his active duty in the Southwest Asia during the Gulf War.

STRs, to include report of separation examination dated in March 1992, reflects no gastroesophageal complaints or findings.  STRs show no diagnoses for GERD or hiatal hernia.  A December 1993 physical for the US Army Reserves (USAR) reflects no complaints or abnormal pathology of the gastroesophageal system.  Clinical evaluation was normal, except for the left wrist.  On the history part of that exam, the Veteran reported stomach/intestinal trouble.  The examiner's comments reflect that the Veteran had IBS.  A June 1999 USAR physical reflects normal clinical evaluation, except for the skin and eyes (ophthalmoscopic and ocular findings).  The examiner indicated a significant interval history for IBS.  There were no complaints of reflux, dysphagia, heartburn, or similar problems of the gastroesophageal system.  USAR records show no diagnosis of GERD or hiatal hernia.

Report of VA general examination dated in October 1992 reflects various diagnoses that include IBS, but no complaints or findings for reflux or hiatal hernia.  Persian Gulf Registry exam history dated in November 1993 indicated chest x-ray findings for prominent gastric air bubble.  Records dated January 1998 from Walter Reed Medical Center (WRMC) (Gulf War Health Center) reflect that the Veteran was referred for a history of persistent physical symptoms with onset of symptoms after service in the Gulf War.  Symptoms included stomach pain, irregular bowels, and gas/indigestion.  The Veteran underwent a comprehensive evaluation.  Admission diagnoses included functional bowel distress.  There were no complaints gastroesophageal symptoms or abnormal pathology of the gastroesophageal system.  A December 1999 nurse's note indicated that the Veteran reported a history of symptoms due to environmental or chemical exposures during Gulf War era service.

Report of VA examination dated in June 2000 reflects intestinal complained assessed as IBS.  He was noted to be well-nourished, well-developed and minimally overweight and not appearing chronically ill.  There were no complaints of reflux or like-symptoms, and no findings for GERD or hiatal hernia.

Private treatment notes dated in 2007 reflect that the Veteran presented for longstanding IBS symptoms, but he denied symptoms of dysphagia, odynophagia, nausea, vomiting, early satiety, anorexia, cough or hoarseness.  The records indicated that the Veteran had bloating, gas and flatulence related to IBS.  A private treatment note dated in February 2009 reflects that the Veteran presented for "Gulf War Syndrome symptoms/illness" that included stomach (IBS) problems.  A March 2009 letter from Dr. DF, CareMD, reflects that the Veteran has disorders that are as likely as not due to service in the Gulf War, to include irritable bowel.  The doctor made no mention of GERD or hiatal hernia, or treatment of symptoms typically associated with these disorders.

A June 2009 statement from the Veteran's wife reflects that the Veteran feels winded and short of breath with normal activities, and that he has lower intestinal problems with diarrhea and sever pain that requires a modified diet.  A June 2009 statement from the Veteran's mother reflects that he has a multitude of medical problems that included lower intestinal disorder.

Report of VA examination dated in July 2009 reflects a diagnosis for IBS.  There were no complaints of reflux, and no diagnosis of GERD or hiatal hernia.

Report of VA general medical examination dated in October 2009 reflects complaints of obstructive airway disease.  PFT showed borderline obstruction and FEV1/FVC normal (lowest limit).  Chest x-ray showed normal heart size and lungs.  The diagnoses included mild obstructive airway and restrictive airway disease per PFT findings.  The examiner sated that there were no undiagnosed Gulf War conditions and that the diagnosis for fibromyalgia included symptoms of fatigue and polyarticular joint pain.

Report of VA examination dated in August 2010 reflects that the examiner reviewed the VA claims file.  PFTs showed no evidence of obstruction; borderline restriction and normal diffusion capacity of the lungs were found.  Mild restrictive airways dysfunction was diagnosed.  The examiner opined that this condition is more likely than not secondary to the body habitus (BMI 31) and obesity.  The examiner explained this is the only risk factor for this restrictive disorder, and it is scientifically documented that obesity will cause a mild restrictive disorder on standard PFT.  The VA examiner further opined that this condition is less likely as not related to any specific exposure event experienced during your service in Southwest Asia.

Private treatment notes dated in October 2010 (Dr. DF) reflect ongoing treatment for IBS with increased GERD and reflux esophagitis.

VA treatment record dated in October 2010 shows that IBS, fatty liver, obesity with BMI of 31, and GERD were diagnosed.  A gastroenterology note dated in November 2010 reflects findings for hiatal hernia.

A letter dated in November 2010 by Dr. DF reflects that he reviewed PFTs dated in 1997, 2009, and 2010 along with a physician's comment that the changes in the studies were a result of the Veteran being overweight.  Dr. DF disagreed with that conclusion that a BMI of 31 and/or obesity caused reactive airway disease-and he recommended a "full pulmonary consultation" on whether the disease was "partially responsible for the pulmonary changes."

Private treatment notes dated in March 2011 (Dr. DF) reflect that the Veteran presented for a "well-male examination."  Diagnoses included IBS and GERD.  The Veteran reported symptoms that included shortness of breath, stomach problems, and heartburn.

Report of VA examination dated in June 2011 reflects evaluation of GERD to include as secondary to IBS.  The examiner opined that GERD is not directly due to or aggravated by service-connected IBS.  It was noted that IBS involved the gastrointestinal tract whereas GERD involved the gastroesophageal tract, and that anatomically there is no relationship between the two conditions.  The examiner noted that an EGD confirmed the presence of hiatal hernia, and that GERD is often associated with hiatal hernia.

A May 2012 letter from Dr. DF (CareMD) reflects as follows:

It is as likely as not that [name redacted] respiratory problems are directly related to his exposures to toxins when serving in the military during the Gulf War [in Iraq 1990-1991].  I have seen [name redacted] multiple visits with respiratory problems like shortness of breath, wheezing, and chronic lung changes over the last 7 years.

A July 2012 note from Dr. DF (CareMD) reflects as follows:

Patient has been under my care for many years.  He suffers from post gulf war syndrome which has caused a combination of problems including IBS, fibromyalgia and chronic fatigue syndrome.  All his problems started very acutely initially but have come chronic issues over time.

In 2015, VA received a "Formal Health Record" from a private medical provider at CareMD listing the Veteran's medical problems, which indicated that he had asthma with onset date of November 2013, other disease of trachea and bronchus with onset date of November 2010, and unspecified esophagitis with onset date of June 2010.  An "Anatomic Pathology Report" dated in January 2014 reflects clinical information for nausea with vomiting, chronic cough, GERD, hematemesis, and globus pharyngitis.  Diagnoses include chronic esophagitis consistent with GERD but no evidence of Barrett's esophagus.  Also, there were findings for a small size hiatal hernia.

VA further received lay statements in support of the Veteran's claims.  Statement dated in 2009 from the Veteran's wife and mother reflects that the Veteran had stomach issues.  In 2015, the Veteran submitted statements from service buddies and his mother.  TS reported that she served with the Veteran and knew that he had stomach and breathing problems, and that he took medication for his problems.  DL reported that he served with the Veteran in Saudi Arabia, Iraq, and Kuwait; and that they were exposed to environmental hazards described as dust storms and burn pits, and given "experimental inoculations" for anthrax and malaria.  DL reported knowledge of the Veteran's use of medication like Tums for acid and stomach/diarrhea problems; his breathing problems with physical exertion activities.  The Veteran's mother reported that the he had acid reflux in service and she sent him medication for reflux; she reported that he had reflux stomach issues.

In June 2012, the Veteran reported that he was not over weight in service when he began to experience symptoms of obstructive airway disease.  The Veteran suggested that he has a qualifying chronic disability manifested by obstructive/restrictive airway disease, which merits VA disability compensation.

Having carefully reviewed the evidence of record, the Board finds that remand is necessary because the VA medical opinions are inadequate.  The VA medical opinions are not inadequate insofar as they do not answer whether the claimed conditions were first manifested in service given that the Veteran is competent to report that he had reflux symptoms and shortness of breath during his active duty.  See Layno, supra.

VA's duty to assist requires that VA provide a VA examination where necessary to decide the claim.  38 U.S.C.A. § 5103A(d)(1); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  When an examination is inadequate, the Board must remand the case for further development.  Bowling v. Principi, 15 Vet.App. 1, 12 (2001) (holding that the Board has a duty under 38 C.F.R. § 19.9(a) to remand a case "[i]f further evidence or clarification of the evidence or correction of a procedural defect is essential for proper appellate decision"); see also Green, 1 Vet.App. at 124 (holding that remand is appropriate where the Board relied on an inadequate examination report); 38 C.F.R. § 4.2 (2015).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all updated pertinent treatment record and associated these with the claims file.

2.  The Veteran should be scheduled for a VA respiratory disorders examination by a qualified physician.  The physician should obtain a detailed past medical history, which should be accepted as true unless otherwise indicated.  If the examiner rejects any portion of the Veteran's medical history concerning his symptoms, treatment, or diagnoses, then he/she must fully explain his/her reasoning.  The physician should opine on the following.

(a) Whether it is as likely as not (50 percent or greater probability) that any respiratory disorder shown during this appeal to include COPD and obstructive/restrictive airway disease was first manifested in service or is etiologically related to service.  The examiner should address the Veteran's theory that his respiratory disorder is related to environmental exposures during his active duty in Southwest Asia.

(b) Whether there any of the Veteran's respiratory symptoms are a "qualifying chronic disability" resulting from an undiagnosed illness or part of medically unexplained chronic multisymptom illnesses.

(c) Whether it is as likely as not that any respiratory disorder shown during this appeal to include COPD and obstructive/restrictive airway disease is either proximately due to or aggravated by service connected disability.

All pertinent evidence in the electronic claims files should be made available to and reviewed by the physician.  The examination report must include a complete rationale for all opinions and conclusions reached.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  The Veteran should be scheduled for a VA gastroesophageal disorders examination by a qualified physician.  The physician should obtain a detailed past medical history, which should be accepted as true unless otherwise indicated.  If the examiner rejects any portion of the Veteran's medical history concerning his symptoms, treatment, or diagnoses, then he/she must fully explain his/her reasoning.  The physician should opine on the following.

(a) Whether it is as likely as not (50 percent or greater probability) that any gastroesophageal disorders shown during this appeal to include reflux disease and hiatal hernia was first manifested in service or is etiologically related to service.  The examiner should address the Veteran's theory that his problems are related to environmental exposures during his active duty in Southwest Asia.

(b) Whether there any of the Veteran's gastroesophageal symptoms are a "qualifying chronic disability" resulting from an undiagnosed illness or part of medically unexplained chronic multisymptom illnesses.

(c) Whether it is as likely as not that any gastroesophageal disorders shown during this appeal to include reflux disease and hiatal hernia is either proximately due to or aggravated by service connected disability.

All pertinent evidence in the electronic claims files should be made available to and reviewed by the physician.  The examination report must include a complete rationale for all opinions and conclusions reached.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  The AOJ should conduct any other development deemed necessary.

5.  The AOJ should readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case to the Veteran and his representative, and afford them the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The Board intimates no opinion as to any final outcome.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


